         Case 1:18-cv-12355-MKV Document 37 Filed 07/13/20 Page 1 of 2



                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
––––––––––––––––––––––––––––––––––––––––––––              x       DOC #:
SHABTAI SCOTT SHATSKY, individually and as                :       DATE FILED: 7/13/2020
personal representative of the Estate of Keren Shatsky,
JO ANNE SHATSKY, individually and as personal             :
representative of the Estate of Keren Shatsky,
TZIPPORA SHATSKY SCHWARZ, YOSEPH                          :
SHATSKY, SARA SHATSKY TZIMMERMAN,
MIRIAM SHATSKY, DAVID RAPHAEL                             :
SHATKSY, GINETTE LANDO THALER,
individually and as personal representative of the        :
Estate of Rachel Thaler, MICHAEL THALER,
individually and as personal representative of the        :
Estate of Rachel Thaler, LEOR THALER, ZVI
THALER, ISAAC THALER, HILLEL TRATTNER,                    : Case No. 18 Civ. 12355 (MKV) (DCF)
RONIT TRATTNER, ARON S. TRATTNER,
SHELLEY TRATTNER, EFRAT TRATTNER,                         :
HADASSA DINER, YAEL HILLMAN, STEVEN
BRAUN, CHANA FRIEDMAN, ILAN FRIEDMAN,                     : Stipulation and Order
MIRIAM FRIEDMAN, YEHIEL FRIEDMAN, ZVI
FRIEDMAN and BELLA FRIEDMAN,                              :

                                     Plaintiffs,          :

                       - against -                        :

THE PALESTINE LIBERATION                                  :
ORGANIZATION and THE PALESTINIAN
AUTHORITY (a/k/a THE PALESTINIAN                          :
INTERIM SELF-GOVERNMENT AUTHORITY
and/or THE PALESTINIAN NATIONAL                           :
AUTHORITY),
                                                          :
                             Defendants.
–––––––––––––––––––––––––––––––––––––––––––– x

               IT IS HEREBY STIPULATED AND AGREED by the parties to this action,

through their undersigned counsel, as follows:

               1.      Plaintiffs served a summons and complaint in this action directed to each

defendant as set forth in the proofs of service filed by plaintiffs. (Dkt. Nos. 33, 34). Defendants

shall not challenge the validity or sufficiency of such service of process for any purpose in this
         Case 1:18-cv-12355-MKV Document 37 Filed 07/13/20 Page 2 of 2




action. Defendants reserve all other defenses, including as to the jurisdiction of the Court, except

insofar as such defenses concern the validity or sufficiency of service of process.


               2.      The time within which defendants may answer, move or otherwise

respond to the complaint in this action shall be extended through and including October 7, 2020.


Dated: New York, New York
       July 13, 2020


Cohen & Gresser LLP                               Squire Patton Boggs (US) LLP


By:       /s/ Stephen M. Sinaiko                  By:       /s/ Gassan A. Baloul
       Mark S. Cohen (MC-9055)                             Gassan A. Baloul (GB-4473)
       Stephen M. Sinaiko (SS-2147)                        Mitchell R. Berger (MB-4112)
800 Third Avenue                                  1221 Avenue of the Americas, 26th Floor
New York, New York 10022                          New York, New York 10036
(212) 957-7600                                    (212) 872-9800
mcohen@cohengresser.com                           gassan.baloul@squirepb.com
ssinaiko@cohengresser.com                         mitchell.berger@squirepb.com

Attorneys for Plaintiffs                          Attorneys for Defendants



SO ORDERED this _13th_ day of
July, 2020.




Mary Kay Vyskocil, U.S.D.J.




                                               -2-
